                                                  filed
             Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 1 of 39
                                                                                                               RECEfVgQ
                                                   JUL l"?
                                                                                                                     JUL 17 2019
                                                  SUSAN district
                                                        V. SOONG coum
AO51 (Rev. 11/11) Crimina] Complaint         PI FRK,


                                                              for the

                                                  Northern District of California




                                                               « )      Case No.
            In the Matter of the Extradition of
          ALEJANDRO TOLEDO MANRiQUE^                                                            3    19         71055


                         Defendant(s)


                                              CRIMINAL COMPLAINT                            -

         I, the complainant inthis case, state that the following istrue tothe best of my knowledge and belief.
On or aboutthe date(s) of                   2004-2012                  in the county of                                    in the

                      District of                            , the defendant{s) violated:

            Code Section                                                  Offense Description
18 U.S.C. Section 3184                       Being a fugitive from Pern, which has sought his provisional arrest with a
                                             view towards extradition on the charges of influence peddling, in violation of
                                             Section 400 of the Peruvian Criminal Code; collusion, In violation of Section
                                             384 of the Peruvian Criminal Code; and money laundering. In violation of
                                             Article 1 of Penjvian Act No. 27765, pursuant to the extradition treaty
                                             between the United States and Peru, and 18 U.S.C. § 3184.



         This criminalcomplaintis based on these facts:
See attached complaint




         ja^Continued on the attached sheet.

                                                                                                     JL
                                                                                            Complainant'ssi^^^e
                                                                          Ellse LaPunzina, Assistant United States Attorney
                                                                                            Printed name and title


Sworn to before me and signed In my presence.


Date:                                                                                           /I JQ
                                                                                                Judge'ssigTuiture

City and state:                 San Francisco. California                   THOMAS S. HIXSON, U.S. Mag strafe Judge
                                                                                            Printed name and title
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 2 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 3 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 4 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 5 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 6 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 7 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 8 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 9 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 10 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 11 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 12 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 13 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 14 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 15 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 16 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 17 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 18 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 19 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 20 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 21 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 22 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 23 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 24 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 25 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 26 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 27 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 28 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 29 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 30 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 31 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 32 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 33 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 34 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 35 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 36 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 37 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 38 of 39
Case 3:19-mj-71055-MAG Document 6 Filed 07/17/19 Page 39 of 39
